Citation Nr: 1025568	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
status post open reduction and internal fixation of the right 
acetabulum.

2.  Entitlement to an initial rating in excess of 30 percent for 
status post dislocation of the left hip.

3.  Entitlement to an initial rating in excess of 20 percent for 
traumatic degenerative joint disease at L5 with lumbar 
instability.

4.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

5.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2004 and 
September 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The April 2004 rating decision granted service connection for a 
right hip disability, initially assigned a 20 percent disability 
evaluation; a left hip disability, initially assigned a 10 
percent disability evaluation; a back disability, initially 
assigned a 10 percent disability evaluation; scars of the right 
hip, initially assigned a noncompensable disability evaluation; 
and right leg length discrepancy, initially assigned a 
noncompensable disability evaluation.  The award of service 
connection for each disability was made effective as of October 
15, 2003.  The April 2004 rating decision also denied service 
connection for bilateral hearing loss, a left wrist disorder, and 
rhabdomyolysis.  Thereafter, later in April 2004, the Veteran 
entered a notice of disagreement as to the initial evaluations 
assigned to his service-connected disabilities and the denial of 
service connection for bilateral hearing loss, a left wrist 
disorder, and rhabdomyolysis.

As such, in September 2004, a statement of the case pertaining to 
the initial evaluations assigned to the Veteran's service-
connected bilateral hip disabilities, scars of the right hip, and 
right leg length discrepancy and the denial of service connection 
for a left wrist disorder and rhabdomyolysis was issued.  
Additionally, a September 2004 rating decision granted higher 
evaluations for the Veteran's bilateral hip disabilities, 
assigning each hip a 30 percent rating, and his back disability, 
assigning such a 20 percent rating, effective October 15, 2003.  
The September 2004 rating decision also granted service 
connection for bilateral hearing loss, initially assigned a 
noncompensable disability evaluation, and tinnitus, initially 
assigned a 10 percent disability evaluation, effective October 
15, 2003.  

Thereafter, the Veteran entered a notice of disagreement as to 
the initial evaluations assigned to his bilateral hip, back, 
bilateral hearing loss, and tinnitus disabilities.  A statement 
of the case was issued in June 2006 and the Veteran perfected his 
appeal with respect to such issues in July 2006. 

As indicated previously, the Veteran was granted higher ratings 
for his bilateral hip and back disabilities during the course of 
the appeal; however, as the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and regulation, 
it follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not 
awarded the maximum ratings for such disabilities, the issues 
remain in appellate status and the Board has characterized these 
issues as shown on the first page of this decision.

Pertinent to the Veteran's claims of entitlement to higher 
initial ratings for his scars of the right hip and right leg 
length discrepancy as well as his claims of entitlement to 
service connection for a left wrist disorder and rhabdomyolysis, 
the Veteran did not perfect his appeal in a timely manner 
following the issuance of the September 2004 statement of the 
case.  See 38 C.F.R. § 20.202 (2009).  Inasmuch as the RO has not 
taken any action to indicate to the Veteran that these issues 
remain on appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8], the requirement that there 
be a substantive appeal is not waived.  The facts of this case 
are clearly distinguished from the United States Court of Appeals 
for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 
Vet. App. 37 (2009), because in this appeal the Veteran was not 
mislead by actions on the part of VA into believing that he had 
perfected an appeal as these issues.  However, insofar as the 
Veteran argued for higher ratings for his scars of the right hip 
and right leg length discrepancy in a July 2005 document, such is 
considered a new claim for increased ratings for such 
disabilities.

Additionally, in an April 2004 statement, the Veteran indicated 
that he should be service-connected for his femur as secondary to 
his hip as a pin was used in the surgical procedure.  No action 
has been taken on this claim.

The Board further notes that, in the Veteran's representative's 
June 2010 Written Brief Presentation, he raises claims of 
entitlement to service connection for an acquired psychiatric 
disorder, a bilateral foot disorder, and a bilateral ankle 
disorder as secondary to the Veteran's service-connected 
disabilities.

Therefore, the issues of entitlement to compensable 
ratings for scars of the right hip and right leg length 
discrepancy and entitlement to service connection for a 
femur disorder, an acquired psychiatric disorder, a 
bilateral foot disorder, and a bilateral ankle disorder, 
claimed as secondary to service-connected disabilities, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The Board also observes that a February 2005 rating decision 
denied entitlement to a TDIU and the Veteran did not enter a 
notice of disagreement as to such denial.  Moreover, the Board is 
cognizant that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
evidence suggests that the Veteran is no longer employed due to 
symptoms of his service-connected disabilities, to specifically 
include his bilateral hip and back disabilities, the issue of 
entitlement to a TDIU has been raised.  Therefore, as the Board 
has jurisdiction over such issue as part and parcel of the 
Veteran's initial rating claims, it has been listed on the first 
page of this decision.  

In connection with his appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) sitting 
at the RO in May 2006; a transcript of the hearing is associated 
with the claims file.    

The issues of entitlement to higher initial ratings for the 
Veteran's bilateral hips, back, and bilateral hearing loss 
disabilities and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is already in receipt of a 10 percent rating, the 
schedular maximum under Diagnostic Code 6260, for his tinnitus.

2.  The rating schedule is adequate to evaluate the Veteran's 
tinnitus and there is no evidence of marked interference with 
employment or frequent periods of hospitalization.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, and the criteria 
for an extra-schedular evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.3, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to 
the propriety of the initially assigned rating for his tinnitus 
from the original grant of service connection.  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the Court held that 
"the statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  In this case, service connection for tinnitus was 
granted and an initial rating was assigned in the September 2004 
rating decision on appeal.  Therefore, as the Veteran has 
appealed with respect to the initially assigned rating, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

Pertinent to the duty to assist, the Board notes that relevant 
medical evidence, to include the Veteran's service treatment 
records and post-service VA treatment records, and his lay 
statements were reviewed by the RO in connection with the 
adjudication of his service connection claim.  However, pertinent 
to his initial rating claim, as the Veteran has been assigned the 
schedular maximum under Diagnostic Code 6260, the only way for a 
higher rating to be assigned would be on an extra-schedular 
basis.  Moreover, as the symptoms of tinnitus are wholly 
subjective and the record reflects the Veteran's complaints of 
intermittent, bilateral tinnitus, the Board concludes that an 
examination is not necessary to decide the pending claim.  
Therefore, the Board finds that there is no outstanding 
information or evidence that would substantiate the Veteran's 
claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.




II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In the September 2004 rating decision on appeal, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent disability rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective October 15, 2003.  The Veteran 
alleges that he is entitled to an initial evaluation in excess of 
10 percent.

The United States Court of Appeals for the Federal Circuit has 
held that a Veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus under 38 C.F.R. § 
4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award a higher schedular disability rating for tinnitus, 
his claim for an initial rating in excess of 10 percent on a 
schedular basis must be denied.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The Board has considered whether an extra-schedular evaluation is 
warranted.  An extra-schedular disability rating is warranted if 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with the 
Veteran's employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
More specifically, the Court stated that the determination of 
whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected tinnitus with 
the established criteria found in the rating schedule.  As 
discussed previously, the Veteran claims that his tinnitus is 
manifested by intermittent ringing in both ears, which is fully 
addressed by the rating criteria under which such disability is 
rated.  In this regard, the Board notes that tinnitus, which is 
defined as a noise in the ears, such as ringing, buzzing, 
roaring, or clicking, is evaluated as 10 percent disabling under 
the rating schedule when such is recurrent, regardless of whether 
it is perceived in one ear, both ears, or in the head.  See 
Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  There are no 
additional symptoms of the Veteran's tinnitus that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
to the extent that the Veteran's disability interferes with his 
employability, such interference is addressed by the schedular 
rating criteria and there are no related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, as noted above, a claim for a TDIU has been raised 
by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU 
aspect of the Veteran's claim is being for remanded for further 
development, it is unnecessary to discuss this issue further at 
this time.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
10 percent for tinnitus.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his initial 
rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.



REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's initial rating and TDIU 
claims.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's initial rating claims, the Board finds 
that a remand is necessary in order to afford the Veteran a 
contemporaneous VA examination(s) so as to determine the current 
nature and severity of his service-connected disabilities.  In 
this regard, the Board observes that he was last examined by VA 
in 2004 regarding his bilateral hip, back, and bilateral hearing 
loss disabilities.  Additionally, the most recent medical 
evidence contained in the claims file is dated in March 2006.  
Therefore, as the record does not contain any medical evidence 
addressing the severity of the Veteran's service-connected 
disorders within the past four years, the Board finds that a 
remand is necessary in order to schedule the Veteran for the 
appropriate VA examination(s) so as to assess the current nature 
and severity of his service-connected disabilities.  

Additionally, as indicated in the Introduction, when evidence of 
unemployability is submitted during the course of an appeal from 
an assigned disability rating, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the 
evidence suggests that the Veteran is no longer employed due to 
symptoms of his service-connected disabilities, to specifically 
include his bilateral hip and back disabilities.  Accordingly, 
the issue of entitlement to a TDIU has been raised by the 
evidence of record in this case.  While the Board has 
jurisdiction over such issue as part and parcel of the Veteran's 
rating claims, further development is necessary for a fair 
adjudication of the TDIU aspect of such claims.  In this regard, 
as the Veteran is being afforded a VA examination(s) in order to 
assess the current nature and severity of his service-connected 
disabilities, the examiner should also be requested to offer an 
opinion regarding his employability.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).
  
The Board further observes that the record reflects that the 
Veteran receives treatment through the Tuscaloosa VA Medical 
Center.  The most recent records from such facility contained in 
the claims file are dated in March 2006.  Additionally, at his 
May 2006 DRO hearing, the Veteran indicated that he received 
treatment at the Montgomery VA Medical Center in 2003.  It is 
unclear if such records were requested.  VA has a duty to request 
all available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a decision 
is made).  As such, while on remand, any outstanding VA treatment 
records, to include those from the Montgomery VA Medical Center 
dated in 2003 and from the Tuscaloosa VA Medical Center dated 
from March 2006 to the present, should be obtained.

Additionally, VA treatment records suggest that the Veteran may 
have been evaluated for enrollment into VA's vocational 
rehabilitation program.  As such, it is unclear whether the 
Veteran is in receipt of such benefits.  Therefore, the Veteran's 
VA vocational rehabilitation folder should be associated with the 
claims file, if such exists.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the 
Montgomery VA Medical Center dated in 2003 
and from the Tuscaloosa VA Medical Center 
dated from March 2006 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate the Veteran's VA vocational 
rehabilitation folder with the claims file, 
if such exists.  

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination(s) to determine the current 
nature and severity of his bilateral hip, 
back, and bilateral hearing loss 
disabilities.  The entire claims file and a 
copy of this remand should be made available 
to the examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  

The examiner should describe all 
manifestations of the Veteran's bilateral 
hip, back, and bilateral hearing loss 
disabilities and the severity of such in 
detail.  

With respect to the Veteran's bilateral 
hearing loss, the examiner should 
specifically identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss.

The examiner should be requested to render an 
opinion as to whether the Veteran is unable 
to secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, taking into 
consideration his level of education, special 
training, and previous work experience, but 
not his age or any impairment caused by 
nonservice-connected disabilities.  

Any opinion offered must be accompanied by a 
complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include consideration of a TDIU rating in 
accordance with Rice, supra.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


